DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites first, second and third scales, however it is unclear what the third scale entails, because the claimed limitation “a third scale for showing the plurality of numerical values indicated by the second indicating hand” is confusing. It is unclear if “the plurality of numerical 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matthey, US 2007/0183263 in view of JP S63-54025 (JP’025) and further in view of Iijima, US 2017/0285583.
Regarding claim 1, Matthey discloses a timepiece comprising: 
a display unit including a first indicating hand (8), a second indicating hand (9) and a dial (4) so as to display a time, and 
a sensor (23),
the dial having: 
a first scale (10, upper arrow) having a number for showing a positive numerical value within a plurality of numerical values indicated by the first indicating hand; 
a second scale (10, lower arrow) having a number for showing a negative numerical value within the plurality of numerical values; 
a first sign for showing that the numerical value indicated by the first indicating hand is positive ( + sign), and 
a second sign for showing that the indicated numerical value is negative ( - sign), and 
a third scale (12) for showing the plurality of numerical values indicated by the second indicating hand (9),
wherein,
the second indicating hand indicates the plurality of numerical values based on a measurement result measured by the sensor.
Matthey does not explicitly disclose the absolute value of the numerical values not being provided with a positive or negative sign.
JP ‘025 discloses a similar display scale including a first single positive sign and a second single negative sign and the absolute values of the numerical values absent their respective signs (Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display scale of Matthey to only show numerical values with their respective signs as taught by JP’025 since the scale area is small the values are easier to read when larger and the omission of the signs next to each numerical value increases the total space on the scale to improve the size of the numerical values.  Therefore, one would have been motivated to improve the readability of the scale by increasing the size of the numerical values.
Matthey does not explicitly disclose that the first indicating hand indicates the first sign or the second sign based on a tendency of measurement result measured by the sensor at the same time as the second indicating hand indicates the numerical value.
Iijima discloses a watch including a measurement tendency display (Fig 5) at the same time as a second hand displays numerical value of a measurement result (7, 71, 72).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matthey to display the tendency result at the same time as a measurement display in order to get a more accurate and complete reading of the sensor data.

Allowable Subject Matter
Claims 1-11 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844    


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833